Citation Nr: 0218549	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  01-03 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for an ear disability, 
to include bilateral hearing loss and bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  

The veteran and his representative have specifically 
alleged that the appellant has bilateral tinnitus which 
arose from the same in-service acoustic trauma as his 
bilateral hearing loss.  The Board notes that the VA's 
duty to assist includes reading claim documents in a 
liberal manner so as to identify and adjudicate all claims 
reasonably raised by the record; accord Akles v. 
Derwinski, 1 Vet. App. 118, 121 (1991).  Thus, the Board 
has phrased the issue as that listed on the front page of 
this decision.  In light of the award of service 
connection for bilateral hearing loss, and bilateral 
tinnitus, in the decision below, there is no prejudice to 
the veteran in adjudicating his tinnitus claim in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In this case, the Board has accepted the veteran's 
testimony at the RO in Lincoln, Nebraska in April 2000, 
which has been reduced to writing via a transcript of 
record, as his Substantive Appeal with respect to the 
issue on appeal.  

In addition to the issues listed on the title page of this 
decision, the Board notes that the veteran had perfected 
appeals on the issues of entitlement to service connection 
for malaria and residuals of an injury to the right side 
of his face.  In a November 2000 rating decision, the RO 
granted service connection for malaria and assigned a 
noncompensable evaluation.  The RO also granted service 
connection for a scar of the right side of the face and a 
tender scar of the right side of the face and assigned 30 
and 10 percent evaluations, respectively.  In view of the 
foregoing, these issues have been resolved and are not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

In August 2002, the veteran failed to appear for a hearing 
at the RO in Lincoln, Nebraska before the undersigned 
Board Member.  Therefore, the veteran's hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.702(d)(2002).

Finally, governing regulations provide that a supplemental 
statement of the case (SSOC) will be furnished to the 
veteran when additional pertinent evidence is received 
after a statement of the case (SOC) has been issued.  See 
38 C.F.R. § 19.31 (2002).  In this case, subsequent to a 
July 2001 RO rating decision, additional VA and private 
medical reports, dated in August 2001 and July 2002, 
respectively, were received into the record.  The RO did 
not issue an SSOC with regard to this evidence.  However, 
as these reports do not include any complaints, diagnoses, 
and/or treatment for bilateral hearing loss or bilateral 
tinnitus, the Board finds that the foregoing records do 
not constitute additional pertinent evidence and that a 
remand is not required for RO consideration of the 
foregoing VA and private treatment records.  38 C.F.R. §§ 
19.9, 19.31 (2002).  In any event, in light of the award 
of service connection for bilateral hearing loss 
disability and bilateral tinnitus in the decision below, 
there is no prejudice to the veteran in not remanding his 
claim to the RO for the issuance of an SSOC.  

Finally, in a statement to the RO, dated in May 2001, the 
veteran specifically indicated that he was withdrawing the 
issue of entitlement to service connection for Hepatitis 
C.  Thereafter, the veteran's representative addressed the 
aforementioned issue in a December 2002 written argument.  
Therefore, the RO is requested to contact the veteran and 
inquire as to whether he is interested in still pursuing 
his claim for service connection for Hepatitis C and, if 
so, the RO is instructed to take any action deemed 
necessary.  


FINDINGS OF FACT

1. The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.

2.  The veteran experiences bilateral hearing loss, 
sensorineural in nature, due to noise exposure in service.

3.  The veteran experiences bilateral tinnitus, 
sensorineural in nature, due to noise exposure in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred as a result of the 
veteran's active service.  38 U.S.C.A. 
§§ 1110, 1154(a), 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2002).

2.  Resolving reasonable doubt in the veteran's favor, 
bilateral tinnitus was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1154(a), 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A.  §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West Supp. 2002)).  The 
VCAA revises VA's obligations including in two significant 
ways.  First, VA has a duty to notify a claimant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits, as well as the 
development responsibilities of the claimant and of the 
VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  
Second, VA has a duty to assist claimants in obtaining 
evidence necessary to substantiate their claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which was effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.

With respect to notice, in rating decisions, a statement 
of the case, supplemental statement of the case, and RO 
letters, to include dated in January 2001, the appellant 
was informed of the evidence necessary to establish 
service connection for bilateral hearing loss and of the 
VA's development activity.  As such, the VA duty to notify 
has been met.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet App. June 19, 2002).  

With regards to the duty to assist, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
VA benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.  In this case, the veteran was afforded a VA 
examination with an opinion as to the etiology of the 
claimed disability in August 2000.  A review of the record 
shows that all pertinent medical records have been 
obtained and that these records and those previously of 
record are sufficient to properly decide whether the 
veteran's claim should be granted.  

As indicated in the decision below, the Board has awarded 
service connection for an ear disability, to include 
bilateral hearing loss and bilateral tinnitus.  Therefore, 
taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider the 
claims on the merits.  See Bernard, supra.

Applicable laws and Regulations

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 
1110 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  It 
requires that the veteran have a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Id.; 38 C.F.R. § 3.304 (2002); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

The relationship between a current disability and disease 
or injury in service may, for certain disabling 
conditions, be based on a "presumption" under the law that 
certain chronic diseases manifest to a certain degree 
within a certain time after service must have had their 
onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2002).  Service connection for organic diseases of the 
nervous system may be established based on a legal 
presumption by showing that it was manifest to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991);  
38 C.F.R. §§ 3.307, 3.309 (2002).  It is appropriate to 
consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and, therefore, a 
presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under 
Secretary for Health, October 4, 1995; 38 C.F.R. § 
3.309(a) (2002).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
above frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).

The Court of Appeals for Veterans Claims has held when 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may 
nevertheless establish service connection for a current 
disability by submitting evidence that the current 
disability is causally related to service.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

In each case, where a veteran is seeking service 
connection for any disability, due consideration shall be 
given to the places, types and circumstances of such 
veteran's service, as shown by service records, etc..  38 
U.S.C.A. § 1154(a).

38 U.S.C.A. § 1154 does not negate the need for medical 
evidence of a nexus between a current disability and a 
disease or injury incurred in or aggravated by service 
where a determinative issue involves a matter requiring 
medical expertise as opposed to a matter susceptible to 
lay observation.  See Libertine v. Brown, 9 Vet. App. 521 
(1996).

Factual Background

The veteran essentially contends that he was exposed to 
loud noises as an equipment engineer repairing loud 
machinery and heavy equipment for two years during 
service.  He also maintains that while he was stationed in 
Vietnam, he worked with a support company out in the field 
and that he was exposed to artillery fire.  He maintains 
that he was not provided any ear protection during 
service.  He maintains that he has had some post-service 
noise exposure as a machine operator.  The veteran's 
service personnel record, DD Form 214, confirms that the 
veteran's military occupational specialty was engineer 
equipment repairman.

The veteran's service medical records include a July 1966 
entrance examination report reflects that the veteran's 
ears were "normal."  An audiological evaluation at that 
time revealed pure tone thresholds of 25, 25, 15 and 10 
decibels in the right ear, and 20, 20, 15 and 15 decibels 
in the left ear, as converted to International Standards 
Organization (ISO) units, at 500, 1000, 2000, and 4000 
Hertz.  A Report of Medical History, dated in July 1966, 
reflects that he veteran indicated that he had had ear, 
nose or throat trouble.  He denied having any hearing 
loss.  In the Physician's Summary section of the report, 
the examining physician noted that the veteran had hearing 
loss.  On the separation examination in March 1969, the 
veteran's ears were noted to have been "normal."  
Whispered and spoken voice hearing tests were 15/15 in 
both ears.  A Report of Medical History, dated in March 
1969, reflects that the veteran denied having any hearing 
loss or nose, ear or throat trouble. 

VA and private treatment records, dating from 1997 to 
2002, and an April 2000 hearing transcript reflect that 
the veteran complained of having bilateral hearing loss 
and bilateral tinnitus based on exposure to acoustic 
trauma in service.  The first clear evidence of bilateral 
hearing loss recognized as a disability for VA purposes 
(based on audiogram results) was in August 2000.  See VA 
August 2000 VA examination report and 38 C.F.R. § 3.385 
(2002).  While June 2000 VA post-traumatic stress disorder 
and ear disease examination reports reflect diagnoses of 
tinnitus and bilateral hearing loss with tinnitus, 
respectively, it does not appear that an audiologial 
evaluation was performed during either examination.  
(Parenthetically, the Board notes that while graphs (made 
in conjunction with audiological evaluation at Advanced 
Instruments) that represent the veteran's decibel loss in 
each ear may indicate that the veteran, in fact, had 
bilateral hearing loss as early as December 1999 (the date 
that VA received the private audiological evaluation 
report), the Board may not interpret graphical 
representations of audiometric data.  See Kelly v. Brown, 
7 Vet. App. 471 (1995)).

VA audiometric evaluation in August 200 produced findings 
consistent with bilateral hearing loss disability for VA 
purposes, and the examination report at that time 
indicated the veteran complained of constant tinnitus.  
The VA examiner in August 2000 concluded, after a complete 
review of the claims file and a physical evaluation of the 
veteran, that the appellant had mild to moderately severe 
right frequency sensorineural hearing loss in his right 
ear and mild to severe high frequency sensorineural 
hearing loss in his left ear.  It was noted that speech 
discrimination ability was good, bilaterally.  It was the 
opinion of the VA examiner that based on the veteran's 
history of noise exposure in the military, it was possible 
that at least a portion of his hearing loss and tinnitus 
may have occurred due to military service. 

Analysis

In this case, the medical evidence demonstrates that the 
veteran currently has bilateral hearing loss disability 
for VA purposes and bilateral tinnitus.  The veteran 
testified that during service, he was exposed to noise 
while working on heavy machinery for two years and 
artillery fire while stationed in Vietnam for one year.  
The record also clearly shows that the veteran served in 
Vietnam and that his military occupational specialty was 
an engineer equipment mechanic.  The Board concedes that 
in light of the circumstances of his service as an 
equipment repairman, the veteran was exposed to acoustic 
trauma in service.  While the veteran's first complaint of 
hearing loss was many years after his active service and 
there is some evidence of post-service noise exposure, the 
appellant did indicate that he had experienced noticeable 
problems with his hearing since his military service.  As 
noted above, the VA examiner in August 2000 expressed the 
opinion, after a complete review of the claims file and a 
physical evaluation of the veteran, that based on the 
appellant's history of noise exposure in the military, it 
was possible that at least a portion of his hearing loss 
and tinnitus may have occurred due to military service.  
The examiner is competent to render such an opinion and 
the Board deems such opinion, in this case, in light of 
the circumstances of service, sufficient to place the 
evidence in equipoise as to entitlement to service 
connection for the disabilities at issue.  With resolution 
of doubt in the veteran's favor, the evidence supports a 
grant of service connection for bilateral hearing loss and 
bilateral tinnitus.  38 U.S.C.A. § 5107(b) (West Supp. 
2002).



ORDER

Entitlement to service connection for bilateral hearing 
loss disability, is granted. 

Entitlement to service connection for bilateral tinnitus, 
is granted. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

